Case 1:19-cv-03867-PKC-ST Document 66 Filed 06/24/21 Page 1 of 3 PageID #: 568




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 FRANCISCO SURIEL,                                             DOCKET NO.: 1:19-cv-3867
                                                               (PKC)(ST)
                                       Plaintiff,

 v.                                                            DECLARATION OF THE RECORD
                                                               IN SUPPORT OF DEFENDANTS’
 THE PORT AUTHORITY OF NEW YORK AND                            CROSS-MOTION AND IN
 NEW JERSEY, PORT AUTHORITY POLICE                             OPPOSITION TO PLAINTIFF’S
 DEPARTMENT; Police Officer ANDREW                             MOTION FOR A PROTECTIVE
 SAMUEL, Shield No. 3331; Police Officer                       ORDER
 JEREMY KHAN; Sergeant JOSEPH
 OPROMALLA; JOHN DOE, as Administrator of
 the Estate of ROBERT JONES; Police Officer
 BRETT TELESFORD; JOHN and JANE DOE 1-
 10,
                                 Defendants.



       I, Christopher Valletta, Esq., certify, under penalty of perjury, that the following is true

and accurate:

       1.       I am an attorney in the Port Authority’s Law Department, attorneys for Defendants,

the Port Authority of New York and New Jersey (the “Port Authority”) and individually named

Defendants Andrew Samuel, Jeremy Kahn, Joseph Opromalla, and Brett Telesford (collectively

referred to as “Defendants”). I am familiar with the facts and circumstances stated herein.

       2.       This familiarity is based upon the records and files for this case, and direct

communications with Plaintiff’s counsel. Defendants submit the documents described below, in

support of its cross-motion and opposition to Plaintiff’s motion for protective order.           The

documents are a true and accurate copy of the record in this action.

       3.       Attached as Exhibit “A” is a true copy of Plaintiff’s Second Amended Complaint,

filed with the Court on December 9, 2020.
Case 1:19-cv-03867-PKC-ST Document 66 Filed 06/24/21 Page 2 of 3 PageID #: 569




       4.      Attached as Exhibit “B” is a true copy of excerpts from Plaintiff’s deposition

testimony, dated November 18, 2020 and May 6, 2021. In part, these excerpts detail Plaintiff’s

description of various injuries including his back, shoulder, foot, and the “entire spinal cord area”

from the neck down to the waist. See Ex. B, p. 292:4-8; 19-24. Plaintiff thereafter had back surgery

in December 2018. Id. at p. 299: 8-10. Moreover, Plaintiff further testified that he has has not

returned to work since the date of incident and that Dr. Salehin “did not recommend it.” Id. at p.

307: 2-4; p.314: 5-9.

       5.      Attached as Exhibit “C” is a true copy of Defendants notice pursuant to Rule 26

(a)(2) with the expert designation of Dr. Andrew M. Casden, along with an independent medical

examination notice to be conducted by Dr. Casden, served via email on May 20, 2021.

       6.      Attached as Exhibit “D” is a true copy of an email sent by Plaintiff counsel on May

26, 2021 requesting a different date for the independent medication examination.

       7.      Attached as Exhibit “E” is a true copy of an email sent by Defendants to Plaintiff

counsel on May 26, 2021 confirming the IME was re-scheduled to Plaintiff’s requested date of

June 23, 2021 at 4:30pm. Based on this May 26, 2021 email exchange with Plaintiff’s counsel

confirming the new agreed upon date, Dr. Casden reserved this specific time slot for the IME.

       8.      Attached as Exhibit “F” is a true copy of an email forwarded by Plaintiff counsel

rejecting the independent medical examination notice, received by Defendants on June 17, 2021.

Defendants did not have a record of any e-mail from Plaintiff counsel rejecting the IME until the

email marked as Exhibit F was sent by Plaintiff in response to Defendants’ June 16, 2021 email

confirming the IME was going forward on June 23, 2021.

       9.      Attached as Exhibit “G” is a true copy of the curriculum vitae of Dr. Andrew M.

Casden.




                                                 2
Case 1:19-cv-03867-PKC-ST Document 66 Filed 06/24/21 Page 3 of 3 PageID #: 570




       10.    Attached as Exhibit “H” is a true copy of medical records sent by Total Orthopedics

and Sports Medicine to Defendants pursuant to subpoena. These medical records show

appointments prior to the spinal fusion surgery (diagnosing L5-S1 herniations and disc bulges).

Prior to surgery, Plaintiff complained of severe neck and back pain, including issues “bending,

sitting, standing, and walking.” See Exhibit H, Bates Stamped page PA 2058. The records also

detail follow-up appointments with Dr. Lerman following the spinal fusion surgery on December

13, 2018.

       11.    Attached as Exhibit “I” is a true copy of the Oversight Physician Report, which

details Plaintiff’s spinal fusion surgery performed by Dr. Lerman on December 13, 2018, sent by

Nassau University Medical Center.




                                            PORT AUTHORITY LAW DEPARTMENT
                                            Attorney for Defendants


                                            By: /s/ Christopher Valletta
                                             Christopher Valletta, Esq.
                                             4 World Trade Center, 24th Floor
                                             150 Greenwich Street
                                             New York, New York 10007


Dated: June 24, 2021




                                               3
